DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Argument: The applicant argues that Baugh fails to anticipate amended independent claims 1 and 11. 
Response: The examiner disagrees. Claim amendment has changed the scope of invention. Therefore, applicant’s arguments with respect to claims 1 and 11 are moot. Claims 1 and 11 are now rejected with Baugh (US 6,703,968 B2), in view of Dinan (US 2013/0156009 A1).
Amendment to claims 10 and 12 overcomes 112(b) rejections.
Amendment to specification overcomes objection to specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh (US 6,703,968 B2), and further in view of Dinan (US 2013/0156009 A1).
Regarding Claim 1, Baugh (‘968) discloses “a method for detection of a target by a passive radar system (col 1 lines 20-24: the present invention relates to a passive coherent location ("PCL") radar system and method, and more particularly, to a system and method for mitigating co-channel interference of received signals for PCL radar applications) exploiting multichannel-per-carrier cellular illuminator sources (col 2 lines 3-7: Co-channel signals may include multipath images of the illuminator signal, delay and Doppler-shifted reflections of the illuminator from targets in the region under surveillance and other distant broadcast sources at the same operating frequency as the primary illuminator), the method comprising: 
receiving a reference signal from a reference source, said reference signal being received at a reference element of a radar receiver of the passive radar system (col 4 lines 24-25: Fig. 1: reference signal 140 from transmitter 1 is received at PCL system 100); 
receiving, at a surveillance element of said radar receiver, a reflected signal originating from said reference source and reflected off the target (col 4, line 24-28: Fig. 1: signal from transmitter is reflected off target 150, the reflected signal 130 received by PCL system 100), said reflected signal including interference (col 4, lines 20-23, Fig. 1: reflected signals from transmitters 111 and 112); 
deciphering components of said signals (col 5, line 62- col 6 line 13:  Primary cancellation component 304 receives co-channel signals 316. Primary cancellation component 304 includes primary illuminator adaptive beam former 322, reference regenerator 324, and adaptive cancellation filter 326. Adaptive beam former 322 may accept co-channel signals 316 and combine them to form signals that have selectivity along specific lines of azimuth and elevation. Adaptive beam former 322 may enhance desired signals, such as transmitted signals 340 and 342 and reflected signals 314, while suppressing noise and interference received by target antenna array 320. Further, adaptive beam former 322 may be applied whenever multiple signal sources are present that may be subdivided into target, direct path and noise. Adaptive beam former 322 may use known methods and applications to amplify and obtain a target or direct path signal while attenuating noise or undesired signals. Preferably, adaptive beam former 322 is concerned with transmitted signals 340 and 342, which are the direct path signals from transmitters 310 and 312); and
reconstructing said signals, from said components, excluding said interference (col 6 lines 14-30: Reference regenerator 324 receives the co-channel signals from adaptive beam former 322 to regenerate direct path signals. Transmitters 310 and 312 may be uncontrolled transmitters in that the users of signal processing system 300 do not have control over transmitters 310 and 312. Reference regenerator 324 identifies those direct path signals from uncontrolled transmitters and reconstructs the signals from processing with the received target signals. A constant amplitude signal estimate having approximately the frequency and phase of the direct path signals may be generated. This signal may be a frequency modulated carrier operating at a given frequency. In reference regenerator 324, the primary direct path signal is regenerated. For example, transmitted signal 340 may be regenerated by reference regenerator 324. Thus, transmitted signal 340 is obtained the various sources of co-channel interference have been reduced by a significant amount)”.
Baugh (‘968) does not explicitly disclose “reference source being a multichannel-per-carrier cellular communication source.”
Dinan (‘009) teaches “reference source being a multichannel-per-carrier cellular communication source (paragraph 124: the base station may consider a wireless device's capability in configuring channel state information reference signals and channel state information interference measurement resources for a wireless device…a wireless device may be configured with a configuration that is compatible with the wireless device's capability…the base station may consider wireless device capability in configuring multiple channel state information reference signals and multiple channel state information interference measurement resources for the wireless device; paragraph 21: multicarrier OFDM).
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the method of Baugh (‘968) with the teaching of Dinan (‘009) for enhancing target detection (Dinan (‘009) – paragraph 18). 
Regarding Claim 11, which is a corresponding system claim of independent method claim 1, Baugh (‘968)/Dinan (‘009) discloses all the claimed invention as shown above for claim 1.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject Matter:
“deciphering and reconstructing include: filtering said reference signal using Space Time Adaptive Processing (STAP) algorithms to receive a selective reference channel; applying a Conditioning algorithm to obtain a clean reference cell signal replica, with interfering signals and multipaths of said interfering signals removed, resulting in a conditioned signal; filtering said reflected signal using said STAP algorithms; removing direct interference from said reflected signal, with a Clean algorithm using said conditioned signal, said conditioned signal being passed through a filter representing a transfer function between said reference element and said surveillance element, and subtracting a resulting signal from said reflected signal; and reconstructing said surveillance signal by successively subjecting said reflected signal to at least one iteration of a Suppression algorithm, resulting in a refined reflected signal.”
The closet prior art found to be:
Agee (US 2017/0026205 A1) describes that alternate embodiments can incorporate this frequency shift into the LO (7) used to perform frequency up conversion to 370 MHz, or can use higher-quality LO's that obviate the LO offset correction term (para 26); Both implementations of the selected algorithm exploit the first-order almost-periodic aggregated common pilot channel (CPICH)  component of the MUOS B2U signal, The aggregated CPICH (A-CPICH) comprises sixteen (16) CPICH's transmitted 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject Matter:
“LO correction is achieved by fitting a complex sinusoid to a Common Pilot Channel (CPICH) signal or Pilot signal, and correcting said signal received from said interfering cell by an estimated frequency of said fitted complex sinusoid.”
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Allowable subject Matter:
“LO correction is achieved by fitting a complex sinusoid to a Common Pilot Channel (CPICH) signal or Pilot signal, and correcting said signal received from said interfering cell by an estimated frequency of said fitted complex sinusoid.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648